DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 22, 2020 and June 25, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claim would be allowable over the prior art of record, because the prior art silent to a composition of the anode active material where Nb18W16O93 or Nb8W9O47.
The prior art, such as Yamashita et al. U.S. Pub. 2018/0083284, teaches an anode layer (negative electrode layer; [0034]), comprising: an anode active material including a Nb element, a W element, and an O element (Ti1-xM1xNb2-yM2yO7; where M1 and M2 can be the same or different including W; [0035]); and a solid electrolyte [0090]. However, the reference does not teach or suggest of anode active material of 18W16O93 or Nb8W9O47.  Therefore, the instant claim is patentably distinct from the prior art of record. 
The prior art, such as Manthiram et al. U.S. Pub. 2014/0308583, teaches an anode layer (anode; [0015]), comprising: an anode active material including a Nb element, a W element, and an O element (Sb-MOx-C; where M can be W and/or Nb; [0015]); and a solid electrolyte [0114].  However, the reference does not teach or suggest of anode active material of Nb18W16O93 or Nb8W9O47.  Therefore, the instant claim is patentably distinct from the prior art of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Yamashita et al. U.S. Pub. 2018/0083284.
With respect to claim 1, Yamashita teaches an anode layer (negative electrode layer; [0034]), comprising: an anode active material including a Nb element, a W element, and an O element (Ti1-xM1xNb2-yM2yO7; where M1 and M2 can be the same or different including W; [0035]); and a solid electrolyte [0090]. With respect to claim 4, an all solid state battery (battery [0002]; with a solid electrolyte [0090]), comprising a cathode layer (positive electrode [0012]), an anode layer (negative electrode [0012]), 
	Yamashita does not teach or suggest an expansion coefficient of the anode active material when charged to 200 mAh per 1 g is 1.4% or more and 5% or less (claim 1).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the expansion coefficient of the anode active material when charged to 200 mAh per 1 g is 1.4% or more and 5% or less, as it is reasonable to expect that the negative electrode of Yamashita has an expansion coefficient where W, Nb and O elements are present. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 

	Yamashita teaches an anode layer as described in the rejection recited hereinabove, including a solid electrolyte.  See paragraph [0090]. 
	However, Yamashita does not teach or suggest that the solid electrolyte is a sulfide (claim 2).
	Makino teaches that it is well known in the art to employ sulfide based solid electrolytes. See paragraph [0061].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sulfide of Makino, as the solid electrolyte of Yamashita, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Manthiram et al. U.S. Pub. 2014/0308583.
claim 1, Manthiram teaches an anode layer (anode; [0015]), comprising: an anode active material including a Nb element, a W element, and an O element (Sb-MOx-C; where M can be W and/or Nb; [0015]); and a solid electrolyte [0114]. With respect to claim 4, an all solid state battery (battery [0013]; with a solid electrolyte [0114]), comprising a cathode layer (positive electrode [0005]), an anode layer (negative electrode [0010]), and a solid electrolyte layer formed between the cathode layer and the anode layer (solid electrolyte; [0114]).
	Manthiram does not teach or suggest an expansion coefficient of the anode active material when charged to 200 mAh per 1 g is 1.4% or more and 5% or less (claim 1).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the expansion coefficient of the anode active material when charged to 200 mAh per 1 g is 1.4% or more and 5% or less, as it is reasonable to expect that the negative electrode of Manthiram has an expansion coefficient where W, Nb and O elements are present. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Manthiram et al. U.S. Pub. 2014/0308583 in view Makino et al. U.S. Pub. 2019/0006700.
	Manthiram teaches an anode layer as described in the rejection recited hereinabove, including a solid electrolyte.  See paragraph [0114]. 
	However, Manthiram does not teach or suggest that the solid electrolyte is a sulfide (claim 2).
	Makino teaches that it is well known in the art to employ sulfide based solid electrolytes. See paragraph [0061].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sulfide of Makino, as the solid electrolyte of Manthiram, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722